Case 1:18-cv-08612-GBD Document 80 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLOCKCHAIN LUXEMBOURG S.A.;
BLOCKCHAIN (US), INC.,

Plaintiffs. : ORDER
-against- ; 18 Civ. 8612 (GBD)
PAYMIUM, SAS, a/k/a BLOCKCHAIN IO,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The September 22, 2020 status conference is adjourned to October 27, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

September 2, 2020
Ginig,, 8. Dora

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
